Citation Nr: 0016835	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for malaria residuals.  

2.  Entitlement to service connection for a shell fragment 
wound of the head.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from December 14, 1941 to 
May 9, 1942, and recognized guerrilla service from October 4, 
1944 to February 24, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied the appellant's application to reopen previously 
denied claims of service connection for malaria and a shell 
fragment wound of the head, and denied the claims of service 
connection for heart disease, hearing loss, cataracts, and 
osteoarthritis.  The RO notified him of this by letter on 
July 29, 1998.  

In September 1998, the appellant submitted a notice of 
disagreement with the denial of the application to reopen the 
previously denied claims of service connection for malaria 
and a shell fragment wound of the head.  He thereafter 
perfected an appeal as to these claims.  See 38 C.F.R. 
§ 20.200.  On review of the claims file, though, it appears 
that the appellant in October 1959 filed a statement that may 
reasonably be construed as a notice of disagreement with the 
initial denial of the claims in a September 1959 rating 
decision.  Thus, that part of the September 1959 rating 
decision denying service connection for malaria and a shell 
fragment wound of the head never became final, and the issues 
on appeal are as stated on the title page above.  

Also in September 1998 the appellant expressed disagreement 
with the denial of service connection for heart disease.  The 
RO issued a statement of the case in September 1998; however, 
he did not thereafter file a substantive appeal or any other 
document that could be construed as a substantive appeal, 
prior to July 29, 1999, the date of expiration of the one-
year period following notification of the adverse decision.  
See 38 C.F.R. § 20.302(b).  Therefore, the appellant has not 
perfected an appeal as to the claim of service connection for 
heart disease and the Board has no appellate jurisdiction 
over that claim.  38 U.S.C.A. § 7105.  

As to the claims seeking service connection for hearing loss, 
cataracts, and osteoarthritis, although the RO issued a 
statement of the case on these issues in September 1998, the 
record does not indicate that the appellant filed a notice of 
disagreement with these issues.  The September 1998 notice of 
disagreement dealt only with the claims involving heart 
disease, malaria, and a shell fragment wound of the head, and 
made no mention of hearing loss, cataracts, or 
osteoarthritis.  Moreover, the only other statement of record 
from the appellant concerning these claimed disabilities was 
received at VA in January 2000, nearly 18 months after he was 
notified of the determinations in July 1998.  Because the 
appellant did not file a timely notice of disagreement, the 
Board does not have jurisdiction over these claims.  See 
38 C.F.R. § 20.302(a).  


REMAND

As noted above in the Introduction, those parts of the 
September 1959 rating decision denying service connection for 
malaria and a shell fragment wound of the head never became 
final.  Therefore, the proper question for the RO was not 
whether the appellant had submitted new and material evidence 
to reopen the previously denied claims, but whether the 
claims are well grounded and, if so, whether the 
preponderance of the evidence is against the claims or 
whether the evidence supports an allowance.  As the record 
currently stands, the RO has not apprised the appellant of 
the law and regulations concerning well-grounded service 
connection claims, nor has it determined whether the claims 
are well grounded and, if so, whether they are meritorious.  
The Board cannot address a question that has not been 
addressed by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Therefore, the case is REMANDED for the following 
development:

1.  The RO should review the claims file 
and separately readjudicate the claims of 
service connection for residuals of 
malaria and a shell fragment wound of the 
head.  In doing so, it must consider 
whether each of the claims is well 
grounded, and, if so, adjudicate them on 
the merits.  If the benefit(s) sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

2.  The RO should then review the record 
to ensure compliance with this REMAND.  
If not, the RO should undertake remedial 
action before returning the claim to the 
Board.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



